Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show reference 18e, the second dirt collection chamber, as described in the specification. Additionally, figures 9 and 10 fail to show references 18d and 18e as described on page 18, line 30 through page 19, line 1 of specification, “the actuator device 120, second separating chamber 18d, shroud 100, and second dirt collection chamber 18e are connected to each other as that they form a single unit (as shown in fig. 9 and 10)”.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “18c” has been used to designate two different areas in figure 8.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Specification
The disclosure is objected to because of the following informalities:
Page 12, lines 3-4, “the first end 107b” should read –the first end [[107b]] 107a—
Page 12, line 4, “the dirt collection chamber 18a” should read –the dirt collection chamber [[18a]] 18—
Page 14, lines 7-9 states “the actuator device 120 may include a lid 122 which closes the first end 107a” however, in figure 13, the lid 122 is closing the second end 107b 
Page 15, line 15, “an outlet 104” should read –an outlet [[104]] 114—
Page 15, line 24, “by referring to chambers 18a” should read –by referring to chambers [[18a]] 18c-- 
Page 16, line 19, “the separator 100” should read –the separator [[100]] 11--  
Page 18, lines 3-4, “the second dirt collection chamber 18” should read –the second dirt collection chamber [[18]] 18e—
Page 19, line 29, “the cover member 18” should read –the cover member [[18]] 18a—
Appropriate correction is required.

Claim Objections
Claims 2, 3, 9, 14 and 18 are objected to because of the following informalities:
Claim 2: “when the actuator” in the last paragraph of the claim should read –when the actuator device—
Claim 2: “a first dirt collection chamber for receiving separated dirt” should read –a first dirt collection chamber for receiving separated [[dirt]] dust or debris—
Claim 2: “a second dirt collection chamber in communication with the second separating chamber for receiving separated dirt” should read –a second dirt collection chamber in communication with the second separating chamber for receiving separated dirt or debris--
Claim 3: “further comprising an engagement part operably connected to the actuator device is rotationally moveable” should read –further comprising an engagement [[part]] part, operably connected to the actuator [[device]] device, 
Claim 9: “wherein the dirt separation device” should read –wherein the separator-- 
Claim 14: “a shroud thereof” should read –[[a]] the shroud thereof—
Claim 18: “wherein the engagement part” should read –wherein [[the]] an engagement part—
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholders are not preceded by a structural modifier.  Such claim limitations are:
Claim 1: “a cover member… inhibits access to the dirt collection chamber … permits access to the dirt collection chamber”
Claim 1: “an actuator device … for effecting movement of the cover member from the first position to the second position” 
Claims 6 and 7: “a co-operating member for co-operating with the engagement part”
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Page 2, lines 7-8 disclose that the structure that corresponds to the cover member is in the form of a lid or the like which closes an opening at an end of the dirt collection chamber. 
Page 14, lines 7-9 disclose that the structure that corresponds to the actuator device is a lid which closes the first end of the dirt separation device and is pivotally connected to the second end of the dirt separation device.
Page 18, lines 15-21 disclose that the structure that corresponds to the co-operating member is in the form of an upwardly extending rib formed on an inwardly facing wall of the cover member. The free end of the co-operating member is hook-shaped and extends radially 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-6, and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation “the dirt collection chamber” twice on page 2, first paragraph, as well as “the dirt collection chamber” on page 2 in the last paragraph of the claim. 
Claim 4 recites the limitation “the dirt collection chamber” on the last line of the claim. 

Claim 6 recites the limitation “the dirt collection chamber” on the last line of the claim. 
Claim 15 recites the limitation “a dirt collection chamber” on second to last line of the claim. There is insufficient antecedent basis for these limitations in claims 2, 4, 6 and 15 as it is unclear which dirt collection chamber (first or second) the inventor is referencing. 

Claims 16,  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "relatively" in claims 16 and 19 is a relative term which renders the claim indefinite.  The term "relatively" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In claim 16, For examination purposes, it is presumed that the applicant is comparing the size of the particles that pass through a first separating chamber to the size of the particles that pass through a second separating chamber. Therefore, it is presumed that the coarse dust or debris is larger than the fine dirt. 
The term "generally" in claim 22 is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard The term "generally" in the first paragraph of claim 22 is indefinite as the specification and figures do not describe or show the second separating chamber positioned within the shroud. On page 18, line 30 through page 19, line 1 of the specification, it states "the actuator device, second separating chamber, shroud, and second dirt collection chamber are connected to each other so that they form a single unit." However, it is unclear if the second separating chamber is generally within the shroud.  For examination purposes the recitation "positioned generally within the shroud" is interpreted to mean that the second separating chamber is at least partially surrounded by the shroud. 
The term "generally" is also used in claim 22 to describe the frusto-conical portion. However, the claim does not render the claim indefinite since figure 8 provides a clear depiction of the second separating chamber including a frusto-conical portion. .  For examination purposes the recitation of “generally frusto-conical” is presumed to be - - 
Claim 18 is rejected since it is dependent on claim 16. 

Reasons for Allowance
Claims 1 allowed.
Claim 2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: 
The claimed invention in claim 1 requires a dirt separation device comprising an actuator device structured as a lid which closes the first end of the dirt separation device and is pivotally connected to the second end of the dirt separation device and which causes rotation of a shroud. 
The closest prior art, Bassett (EP278688), teaches a dirt separation device comprising a separator (entire structure in figures 1 and 2), an inlet (item 10), an outlet (item 11), a dirt collection chamber (bottom of item 14 plus item 31, column 4, lines 36-40 and column 5, lines 16-20), a cover member (item 17 plus 35, figure 2, column 6, lines 49-50), an actuator device (includes items 37-42, figure 3), and a shroud (bottom of item 15 presumed to be part of hinge assembly which is not shown, figure 2). The dirt separation device taught in Bassett  requires an actuator device as a gearbox mounted on the top wall of the separation unit which does not teach or suggest the claimed invention of the actuator device as a lid that when rotated, causes rotation of the shroud component. 
The second closest prior art for claim 1, Hayes (US 2016/0215516), teaches a dirt separation device (item 100) comprising a separator (item 120, paragraph 0082), an inlet (item 126 plus 142, figure 8, paragraph 0085), an outlet (item 698 of item 404, figure 9, paragraph 0145), a dirt collection chamber (item 166 plus 172, figures 2 and 9), a cover member (item 170, figure 9, paragraph 0087), an actuator device (item 290 included in item 184, figure 15A), and a shroud (item 288 included in item 184, figure 15A). The dirt separation device taught in Hayes requires an actuator device similar to a quick-release latch that includes a hinge assembly (paragraph 0088) which does not teach or suggest the claimed invention. 

claim 2 requires a dirt separation device for a surface cleaning apparatus comprising an actuator device structured as a lid which closes the first end of the dirt separation device and is connected to the second dirt collection chamber such that the rotation of the actuator device causes rotation of the second dirt collection chamber.
For claim 2, the closest prior art, Bassett (EP278688) teaches a dirt separation device comprising a separator (entire structure in figures 1 and 2), an inlet (item 10), an outlet (item 11), a first separating chamber (item 14 plus item 12, column 5 line 57 through column 6 lines 3), a first dirt collection chamber (bottom of item 14, figure 2), a second separating chamber (item 27), a second dirt collection chamber (item 31, column 6, lines 22-25), a cover member (item 17 plus item 35, figure 2, column 6, lines 49-50), an actuator device (includes items 37-42, figure 3), and an engagement part (item 39 included in actuator device, figure 3).  
The dirt separation device taught in Bassett  requires an actuator device as a gearbox mounted on the top wall of the separation unit which does not teach or suggest the claimed invention of the actuator device connected to the second dirt collection chamber such that rotation of the actuator device causes rotation of the second dirt collection chamber. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY D HOHL whose telephone number is (571)272-6996. The examiner can normally be reached Monday-Friday, 7:00a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Templeton can be reached on 5712701477. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIDNEY D HOHL/Examiner, Art Unit 4115                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723